Case: 15-41562      Document: 00514045442         Page: 1    Date Filed: 06/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-41562                                   FILED
                                  Summary Calendar                             June 22, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDWIN ANTONIO PORTILLO-BERNABEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1120-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Edwin Antonio
Portillo-Bernabel has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).           Portillo-Bernabel has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41562   Document: 00514045442    Page: 2   Date Filed: 06/22/2017


                               No. 15-41562

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2